Citation Nr: 1024297	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-36 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from An April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran's congenital instability of the right ankle is 
not a disability for which service connection may be awarded 
and it has not been shown to have been subject to a 
superimposed disease or injury in service, or to otherwise 
have been aggravated by service or by the service-connected 
left ankle disability.


CONCLUSION OF LAW

The Veteran's congenital instability of the right ankle is 
not a disease that was incurred in or aggravated by service 
or by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303(c), 3.310, 4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a December 2004 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his claim, to include on a secondary basis.  
This letter advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  A March 2006 letter further advised the Veteran as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
April 2005.  His claim, however, was subsequently 
readjudicated in a September 2006 statement of the case and 
an April 2010 supplemental statement of the case.  In any 
event, because service connection is being denied, the Board 
finds that any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and his 
identified private medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
March 2005, August 2006, and March 2010.  The Board finds 
that the report of the March 2010 VA examination is adequate 
for the purpose of determining the service connection claim 
decided herein.  The report reflects that the examiner 
reviewed the claims folder, including the Veteran's service 
treatment records and post-service medical evidence that has 
been submitted in connection with the Veteran's claim.  The 
examiner elicited from the Veteran his history of complaints 
and symptoms and provided clinical findings detailing the 
examination results.  As will be discussed below, the March 
2010 VA examiner offered an etiology opinion and explained 
the rationale behind his conclusions through citation to 
medical principles and the facts of the Veteran's case.  For 
these reasons, the Board concludes that the 2010 VA 
examination report provides an adequate basis for a decision.

The Board acknowledges the April 2010 report of contact 
reflecting that the Veteran requested a new examination based 
on his assertion that "he had the same DR. over three years 
ago and the DR. did not take out the time to do a complete 
exam."  However, the Board finds that the March 2010 
examination report is adequate for purposes of determining 
entitlement to service connection for the right ankle 
disability.  The Board notes that the March 2010 examination 
does reflect that the Veteran's ankle was examined, and that 
the examiner had also thoroughly reviewed the Veteran's 
pertinent medical history in forming an etiology opinion.  In 
short, the Board finds that a new VA examination is not 
warranted.  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
a right ankle disability, to include as secondary to a 
service-connected left ankle disability.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.

The Veteran's service treatment records do not include any 
evidence of a right ankle complaints.  The October 1973 and 
December 1974 entrance and separation examination reports 
reflect that his lower extremities were clinically normal, 
while he denied a history of lameness; bone, joint, or other 
deformity; or foot trouble on his October 1973 entrance 
medical history report.  While the Veteran is shown to have 
been treated for symptoms associated with the aggravation of 
his service-connected left ankle injury in service, his 
service treatment records include no complaints of or 
treatment for a right ankle disability.  

In terms of evidence of a current disability, the March 2005 
and August 2006 VA examination reports diagnose chronic 
ligamentous insufficiency, while the March 2010 VA 
examination report diagnoses congenital laxity of the lateral 
ligaments of both ankles.  

The earliest medical evidence of a right ankle injury appears 
in a February 2005 VA private medical record.  This record 
mentions the Veteran's complaints of right ankle pain and 
makes reference to the Veteran favoring his right leg due to 
his right ankle pain.  The doctor noted that the Veteran's 
chief complaints were of left ankle and left fifth finger 
pain and that he also reported left elbow pain, pain in the 
first toe of the left foot, and right leg pain.  He suggested 
that the Veteran's right leg pain is due to him favoring his 
right ankle.  The doctor opined that the Veteran has some 
limitation of his ability to ambulate secondary to chronic 
left ankle pain and that this and his right ankle pain may be 
due to compensation for an ankle sprain.  

The March 2010 VA examination report is the only other 
medical record that provides an etiology opinion for the 
Veteran's right ankle disability.  The examiner opined that 
the Veteran had left ankle weakness when he came into service 
and that the symptoms of weakness were aggravated by the in-
service left ankle injury.  The examiner also stated that the 
Veteran had bilateral ankle problems when he came into 
service.  He opined that "The right ankle problem that he is 
now complaining of had absolutely no relationship to either 
the service-connected left ankle problem or to any events 
which occurred while he was on active duty."  The examiner 
noted that the Veteran was born with weak left and right 
ankles "and the Army had absolutely nothing to do with them, 
although the symptoms on the left side were aggravated by the 
inversion injury."  As noted, the March 2010 VA examination 
report diagnoses congenital laxity of the lateral ligaments 
of both ankles.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 
9 (2000).

In the case at hand, both opinions were provided by doctors, 
as the February 2005 opinion was rendered by an osteopath and 
the March 2010 opinion was offered by a physician VA 
examination, who are qualified through education, training, 
or experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  

The Board, however, must find the March 2010 opinion to be 
more probative than that of the osteopath.  The March 2010 
etiology opinion was based upon review of the claims folder, 
including the Veteran's service treatment records and post-
service medical records, as well on an interview with and an 
examination of the Veteran.  The examiner discusses the 
Veteran's medical history and his clinical findings in the 
resulting examination report, and he provides a rationale for 
his conclusion.  Therefore, the Board finds this opinion to 
be highly probative to the matter at hand.  

Furthermore, it is clear from the opinion that the examiner 
believed that the Veteran's right ankle disability was a 
congenital disorder that was not subject to any injury in 
service, and had not in any way been aggravated by service or 
his service-connected left ankle disability.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against granting service connection on a direct or secondary 
basis.

The Board notes that the osteopath did not have the benefit 
of review of the Veteran's claims folder and that his opinion 
was based upon examination of the Veteran and upon the 
Veteran's own account of his medical history.  The fact that 
the private opinion of record in the case at hand is based 
upon the Veteran's medical history as reported by the Veteran 
himself, without review of the claims file, does not diminish 
the probative value of the opinion itself.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board does find, however, that the probative value of the 
February 2005 opinion is limited by its very speculative 
nature.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  
See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 C.F.R. § 
3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).

Finally, the Board has also considered the Veteran's own lay 
opinion that there is a link between his right ankle 
disability and his left ankle disability or his military 
service.  Certainly, there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
establishing service connection.  However, as a lay person, 
the Board finds the Veteran's opinion to be much less 
probative than the opinion of the competent physician noted 
above, which was based on both the results of objective 
testing, the Veteran's service treatment records and post-
service medical evidence, and the Veteran's report as to his 
history.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, for the reasons and bases set forth above, the 
Board finds that service connection for a right ankle 
disability, to include as secondary to the service-connected 
left ankle disability is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


